Citation Nr: 0319988	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  02-12 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for a disorder of the 
colon and rectum, variously diagnosed, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  That rating decision denied entitlement to a 
rating in excess of 10 percent for the veteran's service-
connected disorder of the colon and rectum, variously 
diagnosed.


FINDING OF FACT

The veteran's disorder of the colon and rectum, variously 
diagnosed, is manifested by alternating diarrhea and 
constipation, with more or less constant abdominal distress.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for a 
disorder of the colon and rectum, variously diagnosed, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7319 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran was granted service connection for a disorder of 
the colon and rectum, variously diagnosed, by way of a Board 
decision dated in June 2000.  The RO in Roanoke, Virginia, 
issued a rating decision implementing the Board's decision in 
August 2000.  The RO assigned a 10 percent rating for the 
veteran's disability.

The veteran submitted a claim for an increase in her 
disability rating in September 2001.  The veteran had 
relocated to Texas at that time and her claim was made to the 
RO in Houston.

Associated with the claims folder are VA outpatient treatment 
records for the period from July 2001 to December 2001.  The 
records do not reflect any actual treatment for the veteran's 
service-connected disorder; however, the records do note that 
the veteran had complaints of diarrhea.  A July 2001 entry 
noted that the veteran reported blood in her stool in April 
2001.  

The veteran was afforded a VA examination in March 2002.  The 
examiner noted that the veteran was hospitalized for 
proctitis and irritable bowel syndrome in service in 1980.  
The veteran said that she experienced outbreaks of abdominal 
pain, cramping and feeling sick to her stomach that was 
relieved with a diarrheal episode since that time.  The 
veteran said that this would recur every week from Friday 
evening to Sunday.  She said that she would feel "okay" 
during the week.  The veteran had not received recent 
treatment for her problems.  The veteran used Pepto-Bismol to 
relieve her symptoms of cramping, pain and nausea.  The 
examiner reported that there was no evidence of a fissure, 
fecal leakage or hemorrhoids.  Palpation of the rectal wall 
was normal.  The examiner reported that trace hemoccult was 
positive.  The examiner said that the veteran's diagnosis 
should be changed to irritable bowel syndrome.  Finally, the 
examiner stated that the veteran's gastrointestinal (GI) 
condition did not appear to cause significant anemia or 
malnutrition.  In that regard, the results of a complete 
blood count (CBC) were included with the report.  There were 
no abnormal values reported.

The RO denied the veteran's claim for an increased rating in 
March 2002.  The veteran submitted her notice of disagreement 
in May 2002.  A statement of the case was issued in June 
2002.

The veteran's substantive appeal was received in August 2002.  
As part of her appeal the veteran stated that her VA medical 
records showed a cycle of bowel disturbances.  She said that 
most of her diarrhea occurred Friday to Saturday night or 
Sunday morning.  She said that the diarrhea would cause 
cramps in the lower stomach and lower back, pain, bloating, 
nausea, headaches, lightheadedness, weight loss and loss of 
appetite.  The veteran also said that she would have 
constipation that would occur weekly before the diarrhea.  
She had tried to get a VA GI clinic appointment but had been 
unsuccessful.

Additional VA records for the period from July 2001 to August 
2002 were associated with the claims folder.  An entry dated 
in August 2002 noted that the veteran wanted to obtain a GI 
consultation due to problems with her stomach/irritable bowel 
syndrome.  The problems were characterized as constipation, 
diarrhea, nausea, and cramping in the lower abdomen.  

The veteran testified at a Travel Board hearing in February 
2003.  At that time the veteran and her representative argued 
that her symptomatology more closely approximated the rating 
criteria for a 30 percent disability rating.  The veteran 
said that she felt that her March 2002 VA examination was 
inadequate.  She said that she was asked a few a questions 
and the examination lasted 15 minutes at the most.  The 
veteran read a prepared statement wherein she detailed an 
experience that occurred in December 2002 that resulted in 
her having diarrhea in her clothes because she was unable to 
get access to a bathroom when she needed it.  The statement 
further noted that she could have constipation for as long as 
a week before having a bowel movement.  This would result in 
cramping, gas, bloating, pain in the lower left side in the 
stomach area, nausea, weakness, and hemorrhoids from time to 
time.  She said her bouts of diarrhea would last between 24-
48 hours and require her to constantly be in the bathroom.  
The veteran testified that she had had her bowels cleaned out 
in August 2002 but had not had a colonoscopy since 
approximately 1996.  She said that she was given Metamucil 
and Zantac to treat her symptoms.  The veteran said that her 
periods of constipation/diarrhea had changed since she had 
her bowels cleaned out.  Previously, she had experienced most 
of her diarrhea on the weekends.  That was no longer the 
case.  The veteran presented a diary of her bowel movements 
depicting her bowel activity during the months from February 
to April 2003.  The diary showed periods of diarrhea, 
typically two days in duration, that occurred approximately 
once a week.  The veteran testified that she would not have a 
bowel movement between the periods of diarrhea.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

The RO has evaluated the veteran's service-connected disorder 
of the colon and rectum, variously diagnosed, as 10 percent 
disabling under Diagnostic Code 7319, as analogous to 
irritable colon syndrome.  38 C.F.R. § 4.114 (2002).  Under 
Diagnostic Code 7319, a 10 percent rating is assigned for 
moderate symptoms with frequent episodes of bowel disturbance 
and abdominal distress.  A 30 percent rating is for 
consideration where there is evidence of diarrhea, or 
alternating diarrhea and constipation with more or less 
constant abdominal distress.  Id.  A 30 percent rating is the 
maximum schedular rating for a disability evaluated under 
Diagnostic Code 7319.

In this case the evidence clearly shows a pattern of 
alternating diarrhea and constipation.  The veteran has 
submitted lay statements and provided testimony of how she 
experiences several days of diarrhea followed by several days 
of constipation.  She also experiences more or less constant 
abdominal stress.  She further supported her statements with 
a diary of her bowel activity during the months from February 
to April 2003.  She has been given medication for her 
symptoms.  The VA treatment records have shown continued 
complaints of diarrhea and pain.  Her testimony is credible 
and not contradicted by other evidence.

In considering all of the evidence of record, the Board finds 
that the veteran's symptomatology satisfies the criteria for 
a 30 percent rating under Diagnostic Code 7319.  As noted 
above, this is the maximum schedular rating for this 
particular code and represents the veteran's highest level of 
disability.  Moreover, the Board's finding of entitlement of 
a 30 percent rating is considered to be a complete grant of 
the benefits sought by the veteran.  Her representative has 
argued for the 30 percent rating in several submissions and 
the Board's action satisfies that contention.  In summary, 
the veteran's claim for an increased rating for a disorder of 
the colon and rectum, variously diagnosed, is granted.

In deciding this case the Board notes that the RO failed to 
advise the veteran of VA's duty to provide the proper notice 
on evidence/information required to complete and substantiate 
her claim as well as VA's duty to assist as required by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) and 
the regulations to implement the VCAA that were promulgated 
in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  It is also clear from the veteran's 
testimony that some medical records, especially of VA 
treatment, remain outstanding.  Despite the lack of notice 
and complete development, the Board finds that the veteran 
has received a complete grant of the benefits sought on 
appeal.  Thus, further development of the claim and further 
expending of VA's resources are not warranted.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Also, the 
Board notes that the veteran submitted additional evidence at 
her hearing, but she did not waive the RO's consideration of 
that evidence.  Again, however, since the Board is able to 
grant her claim, in full, remand for issuance of a 
supplemental statement of the case is not needed.

ORDER

A 30 percent rating, but no higher, for a disorder of the 
colon and rectum, variously diagnosed, is granted, subject to 
regulations which govern the award of monetary benefits.

	                        
____________________________________________
	MICHELLE L. KANE
	Acting, Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

